EX-99.1 For Additional Information, please contact CTSLink Customer Service J.P. Morgan Chase Commercial Mortgage Securities Trust 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2012-LC9 Payment Date: 7/17/17 8480 Stagecoach Circle Record Date: 6/30/17 Frederick, MD 21701-4747 Determination Date: 7/11/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Exchangeable Certificates Detail 4 Reconciliation Detail 5 Other Required Information 6 Cash Reconciliation 7 Current Mortgage Loan and Property Stratification Tables 8 - 10 Mortgage Loan Detail 11 - 12 NOI Detail 13 - 14 Principal Prepayment Detail 15 Historical Detail 16 Delinquency Loan Detail 17 Specially Serviced Loan Detail 18 - 19 Advance Summary 20 Modified Loan Detail 21 Historical Liquidated Loan Detail 22 Historical Bond/Collateral Loss Reconciliation Detail 23 Interest Shortfall Reconciliation Detail 24 - 25 Defeased Loan Detail 26 Depositor Master Servicer Special Servicer Senior Trust Advisor J.P. Morgan Chase Commercial Mortgage Midland Loan Services Rialto Capital Advisors, LLC Pentalpha Surveillance LLC Securities Corp. A Division of PNC Bank, N.A. th Avenue, Suite 400 PO Box 4839 383 Madison Avenue 10851 Mastin Street, Building 82 Miami, FL 33172 Greenwich, CT 06831 New York, NY 10179 Overland Park, KS 66210 Contact: Contact: Brian Baker Heather Wagner Contact: Thekla Salzman Contact: Don Simon Phone Number: (212) 834-3813 Phone Number: (913) 253-9570 Phone Number: (305) 229-6465 Phone Number (203) 660-6100 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 26 Certificate Distribution Detail Class CUSIP Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Trust Fund Expenses Distribution Balance Subordination Level (1) A-1 46639EAA9 0.669800% 42,171,000.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% A-2 46639EAB7 1.676900% 163,562,000.00 61,737,385.89 1,005,181.85 86,272.85 0.00 0.00 1,091,454.70 60,732,204.04 34.69% A-3 46639EAC5 2.475100% 54,126,000.00 54,126,000.00 0.00 111,639.39 0.00 0.00 111,639.39 54,126,000.00 34.69% A-4 46639EAD3 2.610600% 100,000,000.00 100,000,000.00 0.00 217,550.00 0.00 0.00 217,550.00 100,000,000.00 34.69% A-5 46639EAE1 2.840000% 320,108,000.00 320,108,000.00 0.00 757,588.93 0.00 0.00 757,588.93 320,108,000.00 34.69% A-SB 46639EAF8 2.436800% 70,393,000.00 70,393,000.00 0.00 142,944.72 0.00 0.00 142,944.72 70,393,000.00 34.69% A-S 46639EAJ0 3.353300% 85,756,000.00 85,756,000.00 0.00 239,638.00 0.00 0.00 239,638.00 85,756,000.00 25.44% B 46639EAK7 3.811900% 54,937,000.00 54,937,000.00 0.00 174,511.96 0.00 0.00 174,511.96 54,937,000.00 19.51% C 46639EAL5 4.383869% 38,858,000.00 38,858,000.00 0.00 141,956.97 0.00 0.00 141,956.97 38,858,000.00 15.32% D 46639EAN1 4.383869% 20,099,000.00 20,099,000.00 0.00 73,426.14 0.00 0.00 73,426.14 20,099,000.00 13.15% E 46639EAP6 4.383869% 40,198,000.00 40,198,000.00 0.00 146,852.29 0.00 0.00 146,852.29 40,198,000.00 8.82% F 46639EAQ4 4.383869% 21,438,000.00 21,438,000.00 0.00 78,317.81 0.00 0.00 78,317.81 21,438,000.00 6.50% G 46639EAR2 4.383869% 21,439,000.00 21,439,000.00 0.00 78,321.46 0.00 0.00 78,321.46 21,439,000.00 4.19% NR 46639EAS0 4.383869% 38,858,167.00 38,858,167.00 0.00 141,957.58 0.00 0.00 141,957.58 38,858,167.00 0.00% R 46639EAT8 0.000000% 1.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 1,071,943,168.00 927,947,552.89 1,005,181.85 2,390,978.10 0.00 0.00 3,396,159.95 926,942,371.04 Class CUSIP Pass-Through Original Notional Beginning Notional Interest Prepayment Total Ending Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 46639EAG6 1.686707% 836,116,000.00 692,120,385.89 972,836.76 0.00 972,836.76 691,115,204.04 X-B 46639EAH4 0.335010% 93,795,000.00 93,795,000.00 26,185.20 0.00 26,185.20 93,795,000.00 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). (2) The initial certificate balance of the Class A-S, Class B, and Class C certificates represents the certificate balance of such class without giving effect to any exchange. The initial certificate balance of the Class EC certificates is equal to the aggregate of the initial certificate balance of the Class A-S,Class B and Class C certificates and represents the maximum certificate balance of the Class EC certificates that could be issued in an exchange. The certificate balances of the Class A-S, Class B, and Class C certificates to be issued on the closing date will be reduced, in required proportions, by an amount equal to the certificate balance of the Class EC certificates issued on the closing date. For details on the current status and payments of Class EC, see page 4. Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 26 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Balance Distribution Distribution Penalties Additional Trust Balance Fund Expenses A-1 46639EAA9 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 A-2 46639EAB7 377.45555746 6.14557079 0.52746267 0.00000000 0.00000000 371.30998667 A-3 46639EAC5 1,000.00000000 0.00000000 2.06258342 0.00000000 0.00000000 1,000.00000000 A-4 46639EAD3 1,000.00000000 0.00000000 2.17550000 0.00000000 0.00000000 1,000.00000000 A-5 46639EAE1 1,000.00000000 0.00000000 2.36666666 0.00000000 0.00000000 1,000.00000000 A-SB 46639EAF8 1,000.00000000 0.00000000 2.03066669 0.00000000 0.00000000 1,000.00000000 A-S 46639EAJ0 1,000.00000000 0.00000000 2.79441672 0.00000000 0.00000000 1,000.00000000 B 46639EAK7 1,000.00000000 0.00000000 3.17658336 0.00000000 0.00000000 1,000.00000000 C 46639EAL5 1,000.00000000 0.00000000 3.65322379 0.00000000 0.00000000 1,000.00000000 D 46639EAN1 1,000.00000000 0.00000000 3.65322354 0.00000000 0.00000000 1,000.00000000 E 46639EAP6 1,000.00000000 0.00000000 3.65322379 0.00000000 0.00000000 1,000.00000000 F 46639EAQ4 1,000.00000000 0.00000000 3.65322371 0.00000000 0.00000000 1,000.00000000 G 46639EAR2 1,000.00000000 0.00000000 3.65322356 0.00000000 0.00000000 1,000.00000000 NR 46639EAS0 1,000.00000000 0.00000000 3.65322379 0.00000000 0.00000000 1,000.00000000 R 46639EAT8 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Class CUSIP Beginning Notional Interest Prepayment Ending Notional Amount Distribution Penalties Amount X-A 46639EAG6 827.78033896 1.16351889 0.00000000 826.57813514 X-B 46639EAH4 1,000.00000000 0.27917480 0.00000000 1,000.00000000 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 26 Exchangeable Certificates Detail Class EC Issued Percentage: 0.00% Exchangeable Classes Issued Percentage: 100.00% Class \ Original Original Current Period Current Period Percent of Current Current Period Current Period Percent of Current Component CUSIP Balance Exchangeable Beginning Balance held as Period Balance held Balance held in Balance not part of Period Balance held Balance Balance Class EC as Class EC Exchangeable the Exchangeable Outside Class EC A-S 46639EAJ0 85,756,000.00 85,756,000.00 85,756,000.00 0.00 0.00% 85,756,000.00 0.00 100.00% B 46639EAK7 54,937,000.00 54,937,000.00 54,937,000.00 0.00 0.00% 54,937,000.00 0.00 100.00% C 46639EAL5 38,858,000.00 38,858,000.00 38,858,000.00 0.00 0.00% 38,858,000.00 0.00 100.00% EC Totals 179,551,000.00 0.00 Class \ Interest Principal Prepayment Penalties Realized Losses Component EC Non-EC Total EC Non-EC Total EC Non-EC Total EC Non-EC Total A-S 0.00 239,638.00 239,638.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 B 0.00 174,511.96 174,511.96 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 C 0.00 141,956.97 141,956.97 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 EC Totals 0.00 Factor: 0.00000000 0.00 Factor: 0.00000000 0.00 Factor: 0.00000000 0.00 Factor: 0.00000000 Up to the full certificate balance of the Class A-S, Class B and Class C certificates may be exchanged for Class EC certificates, and Class EC certificates may be exchanged for up to the full certificate balance of the Class A-S, Class B and Class C certificates. Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 26 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 927,947,552.93 927,958,430.05 1,005,181.86 0.00 0.00 0.00 926,942,371.08 926,954,268.56 1,005,181.86 Certificate Interest Reconciliation Accrual Accrual Accrued Net Aggregate Distributable Distributable WAC CAP Interest Interest Remaining Unpaid Class Dates Days Certificate Prepayment Certificate Certificate Interest Shortfall Shortfall/(Excess) Distribution Distributable Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 A-2 06/01/2017 - 06/30/2017 30 86,272.85 0.00 86,272.85 0.00 0.00 0.00 86,272.85 0.00 A-3 06/01/2017 - 06/30/2017 30 111,639.39 0.00 111,639.39 0.00 0.00 0.00 111,639.39 0.00 A-4 06/01/2017 - 06/30/2017 30 217,550.00 0.00 217,550.00 0.00 0.00 0.00 217,550.00 0.00 A-5 06/01/2017 - 06/30/2017 30 757,588.93 0.00 757,588.93 0.00 0.00 0.00 757,588.93 0.00 A-SB 06/01/2017 - 06/30/2017 30 142,944.72 0.00 142,944.72 0.00 0.00 0.00 142,944.72 0.00 A-S 06/01/2017 - 06/30/2017 30 239,638.00 0.00 239,638.00 0.00 0.00 0.00 239,638.00 0.00 B 06/01/2017 - 06/30/2017 30 174,511.96 0.00 174,511.96 0.00 0.00 0.00 174,511.96 0.00 C 06/01/2017 - 06/30/2017 30 141,956.97 0.00 141,956.97 0.00 0.00 0.00 141,956.97 0.00 D 06/01/2017 - 06/30/2017 30 73,426.14 0.00 73,426.14 0.00 0.00 0.00 73,426.14 0.00 E 06/01/2017 - 06/30/2017 30 146,852.29 0.00 146,852.29 0.00 0.00 0.00 146,852.29 0.00 F 06/01/2017 - 06/30/2017 30 78,317.81 0.00 78,317.81 0.00 0.00 0.00 78,317.81 0.00 G 06/01/2017 - 06/30/2017 30 78,321.46 0.00 78,321.46 0.00 0.00 0.00 78,321.46 0.00 NR 06/01/2017 - 06/30/2017 30 141,957.58 0.00 141,957.58 0.00 0.00 0.00 141,957.58 303,752.29 X-A 06/01/2017 - 06/30/2017 30 972,836.76 0.00 972,836.76 0.00 0.00 0.00 972,836.76 0.00 X-B 06/01/2017 - 06/30/2017 30 26,185.20 0.00 26,185.20 0.00 0.00 0.00 26,185.20 0.00 Totals 3,390,000.06 0.00 3,390,000.06 0.00 0.00 0.00 3,390,000.06 303,752.29 Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 26 Other Required Information Available Distribution Amount (1) 4,395,181.91 Appraisal Reduction Amount Loan Loan Appraisal Cumulative Date Appraisal Master Servicing Fee Summary Number Group Reduction ASER Reduction Amount Amount Effected Current Period Accrued Master Servicing Fees 10,076.92 Less Delinquent Master Servicing Fees 419.80 Less Reductions to Master Servicing Fees 0.00 None Plus Master Servicing Fees for Delinquent Payments Received 339.59 Plus Adjustments for Prior Master Servicing Calculation 0.00 Total Master Servicing Fees Collected 9,996.71 Total (1) The Available Distribution Amount includes any Prepayment Premiums . Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 26 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Scheduled Interest 3,404,794.08 Master Servicing Fee - Midland Loan Services 10,076.92 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee Fee - Wells Fargo Bank, N.A. 0.00 Interest Adjustments 0.00 Senior Trust Advisor Fee - Pentalpha Surveillance LLC 1,469.25 Deferred Interest 0.00 Insurer Fee 0.00 ARD Interest 0.00 Certificate Administrator Fee - Wells Fargo Bank, N.A. 3,247.82 Net Prepayment Interest Shortfall 0.00 Total Fees 14,793.98 Net Prepayment Interest Excess 0.00 Extension Interest 0.00 Additional Trust Fund Expenses: Interest Reserve Withdrawal 0.00 Reimbursement for Interest on Advances 0.00 ASER Amount 0.00 Total Interest Collected 3,404,794.08 Special Servicing Fee 0.00 Principal: Rating Agency Expenses 0.00 Scheduled Principal 1,005,181.86 Unscheduled Principal 0.00 Attorney Fees & Expenses 0.00 Principal Prepayments 0.00 Bankruptcy Expense 0.00 Collection of Principal after Maturity Date 0.00 Taxes Imposed on Trust Fund 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Non-Recoverable Advances 0.00 Excess of Prior Principal Amounts paid 0.00 Workout Delayed Reimbursement Amounts 0.00 Curtailments 0.00 Other Expenses 0.00 Negative Amortization 0.00 Total Additional Trust Fund Expenses 0.00 Principal Adjustments 0.00 Interest Reserve Deposit 0.00 Total Principal Collected 1,005,181.86 Payments to Certificateholders & Others: Other: Interest Distribution 3,390,000.06 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 1,005,181.85 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Equity Payments Paid 0.00 Net Swap Counterparty Payments Received 0.00 Net Swap Counterparty Payments Paid 0.00 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 4,395,181.91 Total Funds Collected 4,409,975.94 Total Funds Distributed 4,409,975.89 Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 26 Current Mortgage Loan and Property Stratification Tables Scheduled Balance Aggregate Pool State (3) Scheduled # of Scheduled % of Agg. WAM WAC Weighted State # of Scheduled % of Agg. WAM WAC Weighted Balance Loans Balance Bal. (2) Avg DSCR (1) Props Balance Bal. (2) Avg DSCR (1) Defeased 2 8,132,419.90 0.88 63 4.8421 NAP Defeased 2 8,132,419.90 0.88 63 4.8421 NAP $9,999,999 or less 15 78,104,079.19 8.43 64 4.7403 2.162452 Alabama 2 27,056,017.13 2.92 63 4.9583 1.968332 $10,000,000 to $24,999,999 10 156,295,743.91 16.86 60 4.8682 2.046753 Arizona 1 10,000,000.00 1.08 64 4.5000 6.580000 $25,000,000 to $49,999,999 10 355,268,102.86 38.33 50 4.4582 1.969291 Arkansas 2 8,805,736.00 0.95 63 4.9070 2.115013 $50,000,000 to $99,999,999 3 203,100,238.32 21.91 64 4.4234 2.139588 California 5 151,068,017.02 16.30 64 4.3314 2.487105 $100,000,000 or greater 1 126,041,786.90 13.60 65 3.4000 1.910000 Colorado 1 4,334,654.70 0.47 2 4.7500 1.370000 Totals 41 926,942,371.08 100.00 58 4.4030 2.024005 Delaware 1 5,600,000.00 0.60 63 4.1500 2.600000 Florida 4 59,799,053.29 6.45 65 4.4780 1.986776 Illinois 4 14,218,592.13 1.53 64 4.5614 1.992382 Kentucky 1 3,162,138.83 0.34 64 5.1700 1.460000 Maryland 1 11,340,000.00 1.22 64 4.8500 1.980000 Massachusetts 1 8,962,474.46 0.97 2 4.7500 1.370000 Michigan 5 13,913,101.29 1.50 65 5.0530 1.030000 Minnesota 1 36,246,841.86 3.91 63 4.9500 1.790000 Missouri 2 182,782,025.22 19.72 65 3.8743 1.807560 New Jersey 2 15,571,000.00 1.68 64 4.7901 2.042634 New York 5 43,583,153.28 4.70 58 4.5501 1.834259 North Carolina 1 10,620,000.00 1.15 64 4.8500 1.980000 Ohio 1 6,844,711.57 0.74 63 4.5290 1.820000 Oregon 1 31,327,305.19 3.38 4 4.7500 1.490000 Pennsylvania 5 139,603,825.90 15.06 61 4.2745 1.884990 South Carolina 2 9,393,412.42 1.01 64 5.1700 1.460000 See footnotes on last page of this section. Tennessee 2 39,104,526.54 4.22 29 4.1146 2.670985 Texas 17 71,592,547.84 7.72 50 4.7488 1.743032 Virginia 2 13,403,702.13 1.45 65 4.5660 2.123100 Totals 71 926,942,371.08 100.00 58 4.4030 2.024005 Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 26 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (1) Property Type (3) Debt Service # of Scheduled % of WAM WAC Weighted Property # of Scheduled % of Agg. WAM WAC Weighted Coverage Ratio Loans Balance Agg. Bal. (2) Avg DSCR (1) Type Props Balance Bal. (2) Avg DSCR (1) Defeased 2 8,132,419.90 0.88 63 4.8421 NAP Defeased 2 8,132,419.90 0.88 63 4.8421 NAP 1.30 or less 4 74,666,126.31 8.06 65 4.4081 1.172304 Industrial 7 67,460,519.10 7.28 17 4.3779 2.123330 1.31 to 1.40 1 28,960,519.10 3.12 2 4.7500 1.370000 Lodging 9 105,892,004.94 11.42 64 4.9611 2.222020 1.41 to 1.50 5 86,788,005.58 9.36 35 4.8610 1.470338 Multi-Family 11 63,928,680.18 6.90 54 4.7542 1.539317 1.51 to 1.60 2 67,740,238.32 7.31 64 4.8825 1.575128 Office 11 208,155,669.61 22.46 64 4.3517 2.043875 1.61 to 1.75 1 3,068,989.68 0.33 64 4.7630 1.640000 Retail 31 472,895,962.98 51.02 60 4.2422 2.017508 1.76 to 2.00 8 275,676,203.29 29.74 64 4.1588 1.902374 2.01 to 2.25 6 124,525,075.07 13.43 63 4.4335 2.153227 Totals 71 926,942,371.08 100.00 58 4.4030 2.024005 2.26 of Greater 12 257,384,793.83 27.77 59 4.3103 2.737513 Totals 41 926,942,371.08 100.00 58 4.4030 2.024005 Note Rate Seasoning Note # of Scheduled % of WAM Weighted # of Scheduled % of WAM Weighted Rate Loans Balance Agg. (2) WAC Avg DSCR (1) Seasoning Loans Balance Agg. (2) WAC Avg DSCR (1) Bal. Bal. Defeased 2 8,132,419.90 0.88 63 4.8421 NAP Defeased 2 8,132,419.90 0.88 63 4.8421 NAP 4.00000% or less 1 126,041,786.90 13.60 65 3.4000 1.910000 12 months or less 0 0.00 0.00 0 0.0000 0.000000 4.00001% to 4.30% 6 229,324,809.18 24.74 58 4.1193 2.328596 13 to 24 months 0 0.00 0.00 0 0.0000 0.000000 4.30001% to 4.55% 8 192,137,541.93 20.73 61 4.3878 2.219183 25 to 36 months 0 0.00 0.00 0 0.0000 0.000000 4.55001% to 4.75% 5 82,571,955.90 8.91 19 4.7159 1.577088 37 to 48 months 0 0.00 0.00 0 0.0000 0.000000 4.75001% to 4.95% 9 194,397,381.25 20.97 64 4.9039 1.862471 49 months or greater 39 918,809,951.18 99.12 58 4.3991 2.028398 4.95001% to 5.15% 5 50,874,943.73 5.49 64 5.0073 1.955688 5.15001% to 5.35% 3 35,066,589.51 3.78 63 5.2101 1.491635 Totals 41 926,942,371.08 100.00 58 4.4030 2.024005 5.35001% or Greater 2 8,394,942.78 0.91 64 5.4189 2.202982 Totals 41 926,942,371.08 100.00 58 4.4030 2.024005 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 26 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Anticipated Remaining Term (ARD and Balloon Loans) Anticipated Remaining # of Scheduled % of WAM WAC Weighted Term (2) Loans Balance Agg. (2) Avg DSCR (1) Bal. Defeased 2 8,132,419.90 0.88 63 4.8421 NAP 60 months or less 5 115,837,732.72 12.50 15 4.4846 1.851999 61 months or greater 34 802,972,218.46 86.63 64 4.3867 2.053845 Totals 41 926,942,371.08 100.00 58 4.4030 2.024005 Remaining Amortization Term (ARD and Balloon Loans) Age of Most Recent NOI Remaining Amortization # of Scheduled % of WAM Weighted Age of Most # of Scheduled % of WAM WAC Weighted Term Loans Balance Agg. (2) WAC Avg DSCR (1) Recent NOI Loans Balance Agg. (2) Avg DSCR (1) Bal. Bal. Defeased 2 8,132,419.90 0.88 63 4.8421 NAP Defeased 2 8,132,419.90 0.88 63 4.8421 NAP Interest Only 12 173,081,921.00 18.67 56 4.4784 2.563761 Underwriter's Information 4 92,219,089.51 9.95 64 4.9244 1.853853 299 Months or Less 5 33,707,177.08 3.64 64 5.0481 1.453896 1 year or less 0 0.00 0.00 0 0.0000 0.000000 300 to 330 Months 22 712,020,853.10 76.81 58 4.3491 1.925455 1 to 2 years 0 0.00 0.00 0 0.0000 0.000000 331 Months or Greater 0 0.00 0.00 0 0.0000 0.000000 2 years or more 35 826,590,861.67 89.17 57 4.3405 2.047871 Totals 41 926,942,371.08 100.00 58 4.4030 2.024005 Totals 41 926,942,371.08 100.00 58 4.4030 2.024005 (1) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. In all cases the most current DSCR provided by the Servicer is used. To the extent that no DSCR is provided by the Servicer, information from the offering document is used. The debt service coverage ratio information was provided to the Certificate Administrator by the Master Servicer and the Certificate Administrator has not independently confirmed the accuracy of such information. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) Data in this table was calculated by allocating pro-rata the current loan information to the properties based upon the Cut-off Date Balance of the related mortgage loan as disclosed in the offering document. The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and “Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 26 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30289496 1 RT Des Peres MO 357,738.29 218,787.31 3.400% N/A 12/1/22 N 126,260,574.20 126,041,786.90 7/1/17 30289497 2 RT Homestead PA 294,862.20 0.00 4.349% N/A 10/6/22 N 81,360,000.00 81,360,000.00 7/6/17 30289498 3 OF Beverly Hills CA 220,794.17 0.00 4.076% N/A 11/1/22 N 65,000,000.00 65,000,000.00 7/1/17 30289499 4 RT Lee`s Summit MO 233,345.02 80,788.64 4.928% 11/6/22 11/6/37 N 56,821,026.96 56,740,238.32 7/6/17 30289501 6 IN Various Various 115,214.52 146,306.85 4.750% N/A 9/1/17 N 29,106,825.95 28,960,519.10 7/1/17 30289502 7 RT Various Various 194,242.50 0.00 4.850% 11/6/22 11/6/32 N 48,060,000.00 48,060,000.00 7/6/17 30289503 8 OF Philadelphia PA 149,077.43 75,609.81 4.100% N/A 12/1/22 N 43,632,418.99 43,556,809.18 7/1/17 30289504 9 RT Torrance CA 159,965.00 0.00 4.173% N/A 1/1/23 N 46,000,000.00 46,000,000.00 7/1/17 30289505 10 LO Bloomington MN 149,762.46 59,208.49 4.950% N/A 10/1/22 N 36,306,050.35 36,246,841.86 7/1/17 30289506 11 IN Charleston TN 131,477.50 0.00 4.098% 11/1/19 11/1/22 N 38,500,000.00 38,500,000.00 7/1/17 30289507 12 RT Salem OR 124,198.86 49,248.88 4.750% N/A 11/1/17 N 31,376,554.07 31,327,305.19 7/1/17 30289508 13 OF Tampa FL 103,145.43 49,461.46 4.400% N/A 12/1/22 N 28,130,571.29 28,081,109.83 7/1/17 30289509 14 OF Tampa FL 99,422.38 47,676.14 4.400% N/A 12/1/22 N 27,115,193.84 27,067,517.70 7/1/17 30289510 15 RT Various Various 94,993.50 0.00 4.150% 10/6/22 10/6/37 N 27,468,000.00 27,468,000.00 7/6/17 30289511 16 OF Encino CA 101,493.79 0.00 4.961% N/A 10/6/22 N 24,550,000.00 24,550,000.00 7/6/17 30289512 17 LO Birmingham AL 93,147.28 36,825.71 4.950% N/A 10/1/22 N 22,581,157.84 22,544,332.13 7/1/17 30289513 18 MF Various Various 85,882.77 31,230.68 5.170% N/A 11/6/22 N 19,934,104.54 19,902,873.86 7/6/17 30289514 19 MF Cypress TX 59,434.75 25,693.39 4.375% N/A 10/1/19 N 16,302,101.82 16,276,408.43 7/1/17 30289515 20 Various Various Various 62,260.35 34,001.98 5.053% N/A 12/6/22 N 14,785,755.98 14,751,754.00 7/6/17 30289516 21 63,151.79 22,516.60 5.258% N/A 9/6/22 N 14,412,732.25 14,390,215.65 7/6/17 30289518 23 MF New York NY 47,475.70 18,393.39 4.500% N/A 10/1/22 N 12,660,187.79 12,641,794.40 7/1/17 30289520 25 LO Austin TX 41,875.14 16,770.16 4.900% N/A 11/6/22 N 10,255,135.60 10,238,365.44 7/6/17 30289521 26 RT Los Angeles CA 42,606.67 0.00 4.648% N/A 11/1/22 N 11,000,000.00 11,000,000.00 6/1/17 30289522 27 LO Scottsdale AZ 37,500.00 0.00 4.500% N/A 11/1/22 N 10,000,000.00 10,000,000.00 7/1/17 30289523 28 RT Various Various 35,394.28 0.00 4.305% 12/1/22 4/1/24 N 9,866,000.00 9,866,000.00 7/1/17 30289524 29 RT Gainesville VA 31,166.67 0.00 4.250% 12/1/22 12/1/31 N 8,800,000.00 8,800,000.00 7/1/17 30289526 31 MF Houston TX 29,233.84 11,897.48 4.900% N/A 8/1/22 N 7,159,308.85 7,147,411.37 6/1/17 30289527 32 RT Chardon OH 25,897.35 17,028.60 4.529% N/A 10/6/22 N 6,861,740.17 6,844,711.57 7/6/17 30289528 33 OF Palm Beach FL 26,238.87 11,362.37 4.700% N/A 10/6/22 N 6,699,285.39 6,687,923.02 7/6/17 30289529 34 OF Austin TX 22,990.28 10,331.60 4.600% N/A 10/6/22 N 5,997,463.21 5,987,131.61 7/6/17 30289530 35 RT Jonesboro AR 22,067.50 0.00 4.850% 11/6/22 11/6/32 N 5,460,000.00 5,460,000.00 7/6/17 30289531 36 RT Various TX 20,305.17 0.00 4.600% 11/1/22 11/1/24 N 5,297,000.00 5,297,000.00 7/1/17 30289532 37 MF Chicago IL 19,442.58 7,201.41 4.763% N/A 11/6/22 N 4,898,403.86 4,891,202.45 7/6/17 30289533 38 LO Fresno CA 20,466.69 10,011.17 5.424% N/A 11/6/22 N 4,528,028.19 4,518,017.02 7/6/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 26 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30289534 39 RT Millbrook AL 18,798.69 0.00 5.000% 9/6/22 9/6/37 N 4,511,685.00 4,511,685.00 7/6/17 30289535 40 LO Panama City Beach FL 17,527.21 8,655.61 5.413% N/A 10/6/22 N 3,885,581.37 3,876,925.76 7/6/17 30289536 41 LO Corpus Christi TX 15,973.86 8,465.43 5.147% N/A 12/6/22 N 3,724,234.16 3,715,768.73 7/6/17 30289537 42 RT Greenwood AR 13,940.57 0.00 5.000% 9/6/22 9/6/37 N 3,345,736.00 3,345,736.00 7/6/17 30289538 43 MF Chicago IL 12,199.27 4,518.53 4.763% N/A 11/6/22 N 3,073,508.21 3,068,989.68 7/6/17 30289539 44 MH Kyle TX 6,635.23 3,190.17 5.500% N/A 10/6/22 N 1,447,687.05 1,444,496.88 7/6/17 30289540 45 RT Middleburg FL 3,448.52 0.00 5.350% 5/6/22 5/6/37 N 773,500.00 773,500.00 7/6/17 Totals 3,404,794.08 1,005,181.86 927,947,552.93 926,942,371.08 0.00 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 26 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI Recent NOI NOI Start Date NOI End Date 30289496 1 Retail Des Peres MO 126,041,786.90 21,535,132.10 20,510,753.40 1/1/17 3/31/17 30289497 2 Retail Homestead PA 81,360,000.00 8,579,378.28 0.00 30289498 3 Office Beverly Hills CA 65,000,000.00 7,088,586.18 0.00 30289499 4 Retail Lee`s Summit MO 56,740,238.32 6,142,864.79 6,406,106.76 1/1/17 3/31/17 30289501 6 Industrial Various Various 28,960,519.10 5,021,166.88 0.00 30289502 7 Retail Various Various 48,060,000.00 0.00 0.00 30289503 8 Office Philadelphia PA 43,556,809.18 5,621,114.16 4,086,857.09 1/1/17 3/31/17 30289504 9 Retail Torrance CA 46,000,000.00 5,065,813.45 0.00 30289505 10 Lodging Bloomington MN 36,246,841.86 4,498,815.70 0.00 30289506 11 Industrial Charleston TN 38,500,000.00 4,447,511.46 0.00 30289507 12 Retail Salem OR 31,327,305.19 3,334,276.50 0.00 30289508 13 Office Tampa FL 28,081,109.83 2,949,497.44 3,785,831.72 1/1/17 3/31/17 30289509 14 Office Tampa FL 27,067,517.70 3,846,741.59 4,196,915.52 1/1/17 3/31/17 30289510 15 Retail Various Various 27,468,000.00 3,005,678.39 0.00 30289511 16 Office Encino CA 24,550,000.00 3,364,776.99 0.00 30289512 17 Lodging Birmingham AL 22,544,332.13 3,484,577.61 0.00 30289513 18 Multi-Family Various Various 19,902,873.86 2,756,098.12 0.00 30289514 19 Multi-Family Cypress TX 16,276,408.43 1,504,625.55 0.00 30289515 20 Various Various Various 14,751,754.00 1,404,183.03 0.00 30289516 21 Default 14,390,215.65 2,214,203.13 0.00 30289518 23 Multi-Family New York NY 12,641,794.40 894,955.54 0.00 30289520 25 Lodging Austin TX 10,238,365.44 1,807,950.38 0.00 30289521 26 Retail Los Angeles CA 11,000,000.00 876,674.85 0.00 30289522 27 Lodging Scottsdale AZ 10,000,000.00 3,320,688.52 0.00 30289523 28 Retail Various Various 9,866,000.00 1,099,606.88 0.00 30289524 29 Retail Gainesville VA 8,800,000.00 949,543.10 0.00 30289526 31 Multi-Family Houston TX 7,147,411.37 1,459,463.00 0.00 30289527 32 Retail Chardon OH 6,844,711.57 1,000,000.00 0.00 30289528 33 Office Palm Beach FL 6,687,923.02 0.00 0.00 30289529 34 Office Austin TX 5,987,131.61 920,887.25 0.00 30289530 35 Retail Jonesboro AR 5,460,000.00 592,332.79 0.00 30289531 36 Retail Various TX 5,297,000.00 698,068.28 0.00 30289532 37 Multi-Family Chicago IL 4,891,202.45 500,647.34 0.00 30289533 38 Lodging Fresno CA 4,518,017.02 952,147.90 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 26 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI Recent NOI NOI Start Date NOI End Date 30289534 39 Retail Millbrook AL 4,511,685.00 447,698.04 0.00 30289535 40 Lodging Panama City Beach FL 3,876,925.76 709,687.88 0.00 30289536 41 Lodging Corpus Christi TX 3,715,768.73 277,641.32 0.00 30289537 42 Retail Greenwood AR 3,345,736.00 332,000.04 0.00 30289538 43 Multi-Family Chicago IL 3,068,989.68 344,901.12 0.00 30289539 44 Mobile Home Park Kyle TX 1,444,496.88 0.00 0.00 30289540 45 Retail Middleburg FL 773,500.00 90,337.15 0.00 Total 926,942,371.08 Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 26 Principal Prepayment Detail Loan Number Loan Group Offering Document Principal Prepayment Amount Prepayment Penalties Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 26 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 7/17/17 0 0 0 0 0 0 0 0 4.402955% 58 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.383823% 6/16/17 0 0 0 0 0 0 0 1 4.403000% 59 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $11,453,942.30 4.383869% 5/17/17 0 0 0 0 0 0 0 0 4.408480% 59 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.388900% 4/17/17 0 0 0 0 0 0 0 0 4.408526% 60 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.388946% 3/17/17 0 0 0 0 0 0 0 1 4.408564% 61 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $53,374,439.16 4.388984% 2/17/17 0 0 0 0 0 0 0 0 4.431739% 59 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.412346% 1/18/17 0 0 0 0 0 0 0 0 4.431784% 60 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.412392% 12/16/16 0 0 0 0 0 0 1 0 4.431829% 61 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $8,629,312.50 $0.00 4.412437% 11/18/16 0 0 0 0 0 0 0 0 4.434592% 62 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.415230% 10/17/16 0 0 0 0 0 0 0 0 4.434622% 63 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.415260% 9/16/16 0 0 0 0 0 0 0 0 4.434660% 64 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.415298% 8/17/16 0 0 0 0 0 0 0 0 4.434688% 65 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.415327% Note: Foreclosure and REO Totals are included in the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 26 Delinquency Loan Detail Offering # of Current Outstanding Status of Resolution Actual Outstanding Loan Number Document Months Paid Through P & I P & I Mortgage Strategy Servicing Foreclosure Principal Servicing Bankruptcy REO Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date 30289521 26 0 6/1/17 42,515.00 42,515.00 B 11,000,000.00 0.00 30289526 31 0 6/1/17 40,803.19 40,803.19 B 7,159,308.85 0.00 Totals 2 83,318.19 83,318.19 18,159,308.85 0.00 Totals By Delinquency Code: Total for Status Code B (2 loans) 83,318.19 83,318.19 18,159,308.85 0.00 (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 26 Specially Serviced Loan Detail - Part 1 Loan Offering Servicing Resolution Scheduled Property Interest Actual Net DSCR Note Maturity Remaining Number Document Transfer Strategy Balance Type (2) State Rate Balance Operating Date DSCR Date Date Amortization Cross-Reference Date Code (1) Income Term No Specially Serviced Loans this Period (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 26 Specially Serviced Loan Detail - Part 2 Loan Offering Resolution Site Appraisal Appraisal Other REO Number Document Strategy Inspection Phase 1 Date Date Value Property Revenue Comment from Special Servicer Cross-Reference Code (1) Date No Specially Serviced Loans this Period (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 26 Advance Summary Loan Group Current P&I Outstanding P&I Outstanding Servicing Current Period Interest on P&I and Servicing Advances Advances Advances Advances Paid Totals 83,318.19 83,318.19 20,674.07 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 26 Modified Loan Detail Loan Offering Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Number Document Balance Balance Interest Rate Interest Rate Date Modification Description Cross-Reference No Modified Loans Totals Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 26 Historical Liquidated Loan Detail Distribution Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Realized Date of Current Current Period Cumulative Loss to Loan Date ODCR Scheduled Advances, Appraised Proceeds or Received on Available for Loss to Trust Period Adj. Adjustment Adjustment with Cum Balance and Expenses * Value or BPO Other Proceeds Liquidation Distribution to Trust to Trust to Trust Adj. to Trust No Liquidated Loans this Period Current Total Cumulative Total * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 26 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest No Realized Losses this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 26 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Modified Interest Interest on Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Cross-Reference Contribution Balance Monthly Liquidation Work Out Interest) Advances /Excess There are no Interest Shortfalls for the above columns for this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 24 of 26 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/ Document Balance at Contribution Scheduled Balance Current Month Left to Reimburse Refunds Comments Cross-Reference Master Servicer There are no Interest Shortfalls for the above columns for this Period Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total 0.00 Total Interest Shortfall Allocated to Trust 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 25 of 26 Defeased Loan Detail Offering Document Ending Scheduled Loan Number Cross-Reference Balance Maturity Date Note Rate Defeasance Status 30289528 33 6,687,923.02 10/6/22 4.700 Full Defeasance 30289539 44 1,444,496.88 10/6/22 5.500 Full Defeasance Totals 8,132,419.90 Copyright 2017, Wells Fargo Bank, N.A. Page 26 of 26
